Citation Nr: 0110169	
Decision Date: 04/06/01    Archive Date: 04/11/01	

DOCKET NO.  99-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post myocardial 
infarction and coronary artery disease with hypertension, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1984 
and from September 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

A March 1998 Board decision granted service connection for 
hypertension.  A March 1998 RO decision implemented this 
grant, assigning a 10 percent evaluation for hypertension 
from September 16, 1991.  An October 1998 RO decision granted 
a temporary total rating for status post myocardial 
infarction and coronary artery disease with hypertension from 
May 8, 1995, to November 30, 1995, and a 30 percent 
evaluation from December 1, 1995.  The veteran submitted his 
notice of disagreement with the October 1998 RO decision, 
indicating he disagreed with the assignment of the 30 percent 
evaluation.  

The rating criteria for evaluating cardiovascular disorders 
were changed, effective January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), it was held that when the 
law or regulations change after a claim has been filed, but 
before the appeal process has been concluded, the version 
most favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, the new rating criteria do not 
have retroactive application prior to January 12, 1998.  
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, the veteran's 
status post myocardial infarction and coronary artery disease 
with hypertension should be evaluated under the old criteria 
both prior to and from January 12, 1998, and under the new 
criteria as well from January 12, 1998.  

Although the June 1998 VA cardiovascular examination, and 
accompanying stress test, addressed the veteran's metabolic 
equivalent (MET) level, it did not indicate whether the 
veteran experienced left ventricular dysfunction and, if so, 
what the ejection fraction would be.  Further, it did not 
address whether the veteran would be able to perform ordinary 
manual labor, whether more than light manual labor would not 
be feasible, or whether more than sedentary employment would 
be precluded as a result of the veteran's service-connected 
cardiovascular disability. 

The veteran has submitted documents indicating that he has 
been found to be disabled by the Social Security 
Administration.  However, it is unclear if medical records 
relied upon by the Social Security Administration have been 
associated with the record on appeal.  During the veteran's 
personal hearing, held before a member of the Board at the RO 
in January 2001, the veteran indicated that he received 
current treatment from private doctors and had an appointment 
scheduled with a private doctor in February 2001.  

Further, the VA's duty to assist has recently been reaffirmed 
and clarified.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case. 

In light of the above, the appeal is  REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are full 
complied with and satisfied.

2.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of treatment of all VA and non-VA health 
care providers who have treated the 
veteran for his service-connected status 
post myocardial infarction and coronary 
artery disease with hypertension since 
December 1, 1995.  After obtaining any 
necessary release, the RO should contact 
the Social Security Administration and 
request copies of all medical records 
supporting its decision awarding the 
veteran disability benefits as well as 
contacting all identified health care 
providers and attempt to obtain copies of 
all records relating to any treatment of 
the veteran for his status post 
myocardial infarction and coronary artery 
disease with hypertension, that are not 
already a part of the record.

3.  The veteran should be afforded a 
special VA cardiovascular examination by 
a board certified specialist, if 
available, to determine the nature and 
extent of his service-connected status 
post myocardial infarction and coronary 
artery disease with hypertension.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be accomplished and 
all findings reported in detail.  The 
examiner should answer the following 
questions:  (1) Does the veteran have 
chronic congestive heart failure?  (2) At 
what level of METs score does the veteran 
experience dyspnea, fatigue, angina, 
dizziness, or syncope?  (3) Does the 
veteran experience left ventricular 
dysfunction and, if so, what is the 
ejection fraction?  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the METs that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope and give specific 
examples, such as slow stair climbing or 
shoveling snow, to support the estimate.  
The examiner is also requested to offer 
an opinion as to whether or not the 
veteran has a history of substantiated 
repeated anginal attacks with ordinary 
manual labor being feasible, or whether 
he has a history of substantiated 
repeated anginal attacks with more than 
light manual labor not being feasible, or 
whether he has chronic residual findings 
of congestive heart failure or angina on 
moderate exertion or more than sedentary 
employment is precluded.  A complete 
rationale for all opinions offered should 
be provided.

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal, evaluating the veteran's 
status post myocardial infarction and 
coronary artery disease with hypertension 
under the old criteria both prior to and 
from January 12, 1998, and under the new 
criteria as well from January 12, 1998.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case, that 
sets forth the pertinent rating criteria 
in effect prior to January 12, 1998, and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



